Citation Nr: 0422271	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 28, 2000, 
for the grant of a 10 percent rating for facial scar.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected facial scar was received on August 28, 
2000.

2.  In April 2001, the RO increased the noncompensable rating 
in effect for the facial scar to 10 percent effective from 
August 28, 2000.

3.  The evidence does not show that there was an 
ascertainable increase in the facial scar prior to August 28, 
2000.


CONCLUSION OF LAW

The criteria for an effective date prior to August 28, 2000, 
for the assignment of a 10 percent rating for service- 
connected facial scar have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400, and Part 4, Diagnostic Code 
7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes the letter dated in July 2003 
in which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  

In this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence the 
veteran should provide and what evidence VA should provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio vs. Principi, 16 Vet. App. 182 
(2002).

Factual Background

Service connection is currently in effect for facial scar, 
rated as 10 percent disabling.

Based on a history provided by the veteran and VA 
examination, service connection for a facial scar was granted 
in a November 1945 rating action.  The veteran submitted 
additional medical evidence in December 1946.  In January 
1947, November 1947, and February 1948, the RO informed the 
veteran that medical evidence had been considered and his 
facial scar was considered noncompensably disabling. 

The RO received a claim for increased disability in December 
1988.  In January 1989, the veteran was informed by the RO 
that he should submit evidence to show that his scar 
residuals had increased in severity.  The veteran failed to 
respond.

On August 28, 2000, the RO received the veteran's claims for 
an increased rating for his facial scar and special monthly 
pension.  The veteran also submitted VA outpatient records 
that dated between 1994 and 2000.  These records do not refer 
to treatment for the veteran's facial scar.  

In November 2000, a VA examination was conducted.  A 3 x 1-
centimeter Y-shaped scar was noted on the left cheek below 
the eye.  There was moderate depression and moderate 
underlying tissue loss.  It was described as moderately 
disfiguring. 

In an April 2001 rating action the RO increased the rating in 
effect for facial scar to 10 percent and assigned August 28, 
2000, as the effective date of the award.  The RO referred to 
the November 2000 VA examination and also indicated that they 
reviewed VA outpatient records.

Criteria and Analysis

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of claim); Harper vs. Brown, 10 
Vet. App. 125, 126- 127 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase). Thus, determining 
whether an effective date assigned for an increased rating is 
proper under the law requires: (1) a determination of the 
date of the receipt of the claim for the increased rating; 
and (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan 
vs. Gober, 10 Vet. App. 511, 521 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

With respect to rating impairment caused by service-connected 
disability, those evaluations are determined by the 
application of a schedule of ratings, which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 38 
C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa vs. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to August 
30, 2002, the RO could only apply only the previous version 
of the rating criteria.  As of August 30, 2002, the RO 
applied the version of the rating criteria that was more 
favorable to the veteran.

Under the criteria that were in effect prior to August 30, 
2002, a disfiguring scar of the head, face or neck warrants a 
10 percent rating when that scar is "moderate; 
disfiguring."   A noncompensable evaluation is warranted 
when that scar is slight.  38 C.F.R. § 4.118, Diagnostic Code 
7800, in effect prior to August 30, 2002.  

The VA treatment records do not show that medical care or 
examination was provided for his facial scar in the year 
prior to August 2000.  The VA outpatient records show medical 
treatment for unrelated disabilities between 1994 and 2000.  
Further, the veteran does not report treatment for his facial 
scar earlier than August 2000.  There is no indication that 
this disorder had reached the level of disability warranting 
a 10 percent rating.  In summary, there is no date upon which 
it is factually ascertainable that an increase in the 
service-connected disability had occurred in the year prior 
to August 28, 2000.  Therefore the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to August 28, 2000, the date of claim for increase.  


ORDER

Entitlement to an effective date earlier than August 28, 
2000, for the assignment of a 10 percent rating for facial 
scar is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



